      Case 2:19-cv-00311-JTR    ECF No. 19    filed 09/15/20   PageID.1053 Page 1 of 14

                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


 1                           UNITED STATES DISTRICT COURT             Sep 15, 2020
 2                      EASTERN DISTRICT OF WASHINGTON                    SEAN F. MCAVOY, CLERK



 3
     RAYMOND L.,                                   No. 2:19-CV-0311-JTR
 4
 5                Plaintiff,                       ORDER GRANTING, IN PART,
                                                   PLAINTIFF’S MOTION FOR
 6                      v.                         SUMMARY JUDGMENT AND
 7                                                 REMANDING FOR ADDITIONAL
     ANDREW M. SAUL,                               PROCEEDINGS
 8
     COMMISSIONER OF SOCIAL
 9   SECURITY,
10
                  Defendant.
11
12         BEFORE THE COURT are cross-motions for summary judgment. ECF
13   No. 13, 17. Attorney David L. Lybbert represents Raymond L. (Plaintiff); Special
14   Assistant United States Attorney Martha A. Boden represents the Commissioner of
15   Social Security (Defendant). The parties have consented to proceed before a
16   magistrate judge. ECF No. 6. After reviewing the administrative record and the
17   briefs filed by the parties, the Court GRANTS, IN PART, Plaintiff’s Motion for
18   Summary Judgment; DENIES Defendant’s Motion for Summary Judgment; and
19   REMANDS the matter to the Commissioner for additional proceedings pursuant to
20   42 U.S.C. § 405(g).
21                                       JURISDICTION
22         Plaintiff filed applications for Disability Insurance Benefits and
23   Supplemental Security Income in 2015, initially alleging disability since July 23,
24   2013 or 2015, due to back pain, high blood pressure, diabetes, sleep apnea,
25   shoulder pain and knee pain. Tr. 349, 366, 387-388. Counsel for Plaintiff later
26   amended the alleged onset date to July 31, 2015. Tr. 187, 468. The applications
27   were denied initially and upon reconsideration. Administrative Law Judge (ALJ)
28   M. J. Adams held a hearing on January 16, 2018, Tr. 184-224, and issued an


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 1
      Case 2:19-cv-00311-JTR     ECF No. 19     filed 09/15/20   PageID.1054 Page 2 of 14




 1   unfavorable decision on August 6, 2018, Tr. 15-26. The Appeals Council denied
 2   Plaintiff’s request for review on July 24, 2019. Tr. 1-6. The ALJ’s August 2018
 3   decision thus became the final decision of the Commissioner, which is appealable
 4   to the district court pursuant to 42 U.S.C. § 405(g). Plaintiff filed this action for
 5   judicial review on September 12, 2019. ECF No. 1.
 6                                STATEMENT OF FACTS
 7         Plaintiff was born on December 14, 1966, Tr. 349, and was 48 years old on
 8   the amended alleged disability onset date, July 31, 2015, Tr. 468. He went to
 9   school through the ninth grade and earned a GED in 2000. Tr. 188, 192, 388.
10   Plaintiff testified at the administrative hearing on January 16, 2018, that he last
11   worked at a wrecking yard in 2015. Tr. 189. He also has past work as a
12   housekeeper in a hospital, a laborer/housekeeper for American Logistics, and a
13   laborer for a company that does starch production. Tr. 189-190. Plaintiff’s
14   disability report indicates he stopped working in July 2015 because of his
15   conditions. Tr. 387-388.
16         Plaintiff testified at the administrative hearing that he has had trouble with
17   both of his shoulders, had a tear surgically repaired in his left shoulder, and
18   believed his right shoulder needed a joint replacement. Tr. 193-194. He continued
19   to experience weakness, pain, and a lack of range of motion with both arms. Tr.
20   194-195. Plaintiff stated he also had left knee issues and underwent surgery to
21   alleviate symptoms. Tr. 196-197. He indicated he continued to have weakness,
22   numbness, and swelling in his knee following surgery. Tr. 197. Plaintiff testified
23   he had also undergone carpal tunnel surgery for his hands and wrists, but he
24   continued to have numbness, weakness, and pain in both hands. Tr. 199. He also
25   indicated he has experienced back pain since 2015, Tr. 201, and has been treated
26   for diabetes, Tr. 203.
27         Plaintiff testified lifting about 10 pounds hurt his shoulders, Tr. 196,
28   standing about 10 minutes bothered his knees, Tr. 197, he could walk only about


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 2
      Case 2:19-cv-00311-JTR      ECF No. 19    filed 09/15/20   PageID.1055 Page 3 of 14




 1   one block before needing to sit or lie down, Tr. 199, he had difficulty grasping and
 2   holding objects, Tr. 200, bending and twisting for up to four to five minutes
 3   increased his back pain, Tr. 202-203, and sitting in one place for 15 to 20 minutes
 4   caused back pain, Tr. 204-205.
 5         Plaintiff testified he believed he was a burden to his wife because he “can’t
 6   do hardly anything at all.” Tr. 203. He stated he spends probably 75 percent of his
 7   day resting in a recliner, Tr. 206, and despite efforts to not aggravate his
 8   impairments, he still experienced two to three “bad days” each week, Tr. 206-207.
 9                                STANDARD OF REVIEW
10         The ALJ is responsible for determining credibility, resolving conflicts in
11   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
12   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
13   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
14   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
15   only if it is not supported by substantial evidence or if it is based on legal error.
16   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
17   defined as being more than a mere scintilla, but less than a preponderance. Id. at
18   1098. Put another way, substantial evidence is such relevant evidence as a
19   reasonable mind might accept as adequate to support a conclusion. Richardson v.
20   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
21   rational interpretation, the Court may not substitute its judgment for that of the
22   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
23   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
24   administrative findings, or if conflicting evidence supports a finding of either
25   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
26   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
27   supported by substantial evidence will be set aside if the proper legal standards
28   ///


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 3
      Case 2:19-cv-00311-JTR     ECF No. 19    filed 09/15/20   PageID.1056 Page 4 of 14




 1   were not applied in weighing the evidence and making the decision. Brawner v.
 2   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
 3                       SEQUENTIAL EVALUATION PROCESS
 4         The Commissioner has established a five-step sequential evaluation process
 5   for determining whether a person is disabled. 20 C.F.R. § 416.920(a); Bowen v.
 6   Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through four, the burden of
 7   proof rests upon the claimant to establish a prima facie case of entitlement to
 8   disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is met once a
 9   claimant establishes that a physical or mental impairment prevents the claimant
10   from engaging in past relevant work. 20 C.F.R. § 416.920(a)(4). If a claimant
11   cannot perform past relevant work, the ALJ proceeds to step five, and the burden
12   shifts to the Commissioner to show (1) the claimant can make an adjustment to
13   other work; and (2) the claimant can perform specific jobs that exist in the national
14   economy. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193-1194 (9th
15   Cir. 2004). If a claimant cannot make an adjustment to other work in the national
16   economy, the claimant will be found disabled. 20 C.F.R. § 416.920(a)(4)(v).
17                            ADMINISTRATIVE DECISION
18         On August 6, 2018, the ALJ issued a decision finding Plaintiff was not
19   disabled as defined in the Social Security Act.
20         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
21   activity since July 31, 2015, the alleged disability onset date. Tr. 17.
22         At step two, the ALJ determined Plaintiff had the following severe
23   impairments: bilateral shoulder impairment, osteoarthritis, degenerative disc
24   disease, obesity, sleep apnea, and carpal tunnel syndrome (status post bilateral
25   surgery). Tr. 17.
26         At step three, the ALJ found Plaintiff did not have an impairment or
27   combination of impairments that meets or medically equals the severity of one of
28   the listed impairments. Tr. 20.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 4
      Case 2:19-cv-00311-JTR    ECF No. 19    filed 09/15/20   PageID.1057 Page 5 of 14




 1         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
 2   Plaintiff could perform light exertion level work with the following limitations: he
 3   could occasionally lift and/or carry 20 pounds and frequently lift and/or carry 10
 4   pounds; stand and or walk, with normal breaks, for a total of six hours in an eight-
 5   hour workday; sit, with normal breaks, for six hours; push and/or pull unlimited
 6   except as shown for lifting and carrying; occasionally climb ramps and stairs;
 7   never climb ladders, ropes, or scaffolds; frequently balance; occasionally stoop,
 8   kneel, and crouch; never crawl; occasionally reach overhead with the right and
 9   frequently reach overhead with the left; and frequently handle and gross
10   manipulate bilaterally. Tr. 20. The ALJ additionally concluded Plaintiff must
11   avoid concentrated exposure to extreme cold or heat and vibration and must avoid
12   even moderate exposure to hazardous machinery or unprotected heights. Tr. 20.
13         At step four, the ALJ found Plaintiff was not able to perform his past
14   relevant work. Tr. 24.
15         At step five, the ALJ determined that, based on the testimony of the
16   vocational expert, and considering Plaintiff’s age, education, work experience, and
17   RFC, Plaintiff was capable of making a successful adjustment to other work that
18   exists in significant numbers in the national economy, including the jobs of
19   clerk/assistant, laundry sorter, and small products assembler. Tr. 25-26.
20         The ALJ thus concluded Plaintiff was not under a disability within the
21   meaning of the Social Security Act at any time from July 31, 2015, the amended
22   alleged disability onset date, through the date of the ALJ’s decision, August 6,
23   2018. Tr. 26.
24                                         ISSUES
25         The question presented is whether substantial evidence supports the ALJ’s
26   decision denying benefits and, if so, whether that decision is based on proper legal
27   standards.
28   ///


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 5
      Case 2:19-cv-00311-JTR      ECF No. 19    filed 09/15/20   PageID.1058 Page 6 of 14




 1         Plaintiff identifies the following issues of review: (1) Did the ALJ err in
 2   improperly rejecting Plaintiff’s subjective complaints; (2) Did the ALJ err in
 3   failing to meet his burden at step five, to identify specific jobs, available in
 4   significant numbers, which Plaintiff could perform in light of his specific
 5   functional limitations; and (3) Did the ALJ err in failing to consider Lumber
 6   Degenerative Disease, Cervical Degenerative Disease, Left Knee Degenerative
 7   Disease, Left Shoulder Degenerative Disease, Hypertension, Kidney Disease,
 8   Carpal Tunnel Syndrome, Diabetes, or Depression as severe conditions and factor
 9   them into the overall determination of limitations? ECF No. 13 at 7.
10         On the final full page of Plaintiff’s opening brief, Plaintiff also asserts the
11   ALJ erred by failing to recognize a third party statement of Plaintiff’s mother and
12   stating that if the ALJ believed a treating source opinion was vague, he had an
13   affirmative duty to develop the record not just dismiss the statement. ECF No. 13
14   at 20. Plaintiff fails to name the individuals discussed or cite the sections of the
15   record where their statements can be found, the Court is unable to locate a third-
16   party statement of “Plaintiff’s mother” within the administrative record, and
17   Plaintiff’s arguments are brief and lack support. Because Plaintiff has failed to
18   argue with specificity, the Court will not address these two cursory contentions.
19   See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008)
20   (the Court will not ordinarily consider matters on appeal that were not specifically
21   and distinctly argued in a party’s opening brief); Paladin Assocs., Inc. v. Mont.
22   Power Co., 328 F.3d 1145, 1164 (9th Cir. 2003).
23                                       DISCUSSION
24         A.     New Evidence
25         Plaintiff’s opening brief requests that the Court take into consideration
26   records reviewed by the Appeals Council but not added to the record. ECF No. 13
27   at 3-4, 5-6; Tr. 32-183. Plaintiff attached the records to his opening brief. See
28   ECF No. 13-1, 13-2, 13-3.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 6
      Case 2:19-cv-00311-JTR    ECF No. 19    filed 09/15/20   PageID.1059 Page 7 of 14




 1         This “new evidence” was considered by the Appeals Council and made a
 2   part of the administrative record at Tr. 32-183. See Harman v. Apfel, 211 F.3d
 3   1172, 1179-1180 (9th Cir. 2000) (stating that where claimant submitted additional
 4   materials to the Appeals Council in requesting review of the ALJ’s decision, “[w]e
 5   may properly consider the additional materials because the Appeals Council
 6   addressed them in the context of denying Appellant’s request for review”);
 7   Ramirez v. Shalala, 8 F.3d 1449, 1451-1452 (9th Cir. 1993) (noting that where the
 8   Appeals Council declined to review the decision of the ALJ after examining the
 9   entire record, including new material, the Court considered both the ALJ’s decision
10   and the additional materials submitted to the Appeals Council).
11         The evidence is part of the administrative record, Tr. 32-183, and shall be
12   considered by this Court in determining whether the ALJ’s decision is supported
13   by substantial evidence.
14         B.    Plaintiff’s Subjective Complaints
15         Plaintiff contends the ALJ reversibly erred by failing to provide clear and
16   convincing reasons for rejecting his subjective complaints. ECF No. 13 at 10-14.
17         It is the province of the ALJ to make credibility determinations. Andrews,
18   53 F.3d at 1039. However, the ALJ’s findings must be supported by specific
19   cogent reasons. Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990). Once
20   the claimant produces medical evidence of an underlying medical impairment, the
21   ALJ may not discredit testimony as to the severity of an impairment because it is
22   unsupported by medical evidence. Reddick, 157 F.3d 715, 722 (9th Cir. 1998).
23   Absent affirmative evidence of malingering, the ALJ’s reasons for rejecting the
24   claimant’s testimony must be “specific, clear and convincing.” Smolen, 80 F.3d at
25   1281; Lester, 81 F.3d at 834. “General findings are insufficient: rather the ALJ
26   must identify what testimony is not credible and what evidence undermines the
27   claimant’s complaints.” Lester, 81 F.3d at 834; Dodrill v. Shalala, 12 F.3d 915,
28   918 (9th Cir. 1993).


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 7
      Case 2:19-cv-00311-JTR       ECF No. 19    filed 09/15/20   PageID.1060 Page 8 of 14




 1         The ALJ concluded Plaintiff’s medically determinable impairments could
 2   reasonably be expected to cause his alleged symptoms; however, Plaintiff’s
 3   statements concerning the intensity, persistence and limiting effects of those
 4   symptoms were not entirely consistent with the medical and other evidence of
 5   record. Tr. 21.
 6         It appears the only precise rationale provided by the ALJ for rejecting
 7   Plaintiff’s testimony in this case is that Plaintiff’s statements were inconsistent
 8   because he reported benefits from treatment.1 See Tr. 21-23.
 9         An ALJ may discount a claimant’s allegations if they conflict with the
10   medical evidence of record. Carmickle v. Comm’r Soc. Sec. Admin., 553 F.3d
11   1155, 1161 (9th Cir. 2008) (contradiction with the medical record is a sufficient
12   basis for rejecting a claimant’s subjective testimony); Lingenfelter v. Astrue, 504
13   F.3d 1028, 1040 (9th Cir. 2007) (an ALJ may consider whether alleged symptoms
14   are consistent with the medical evidence). Moreover, an ALJ may rely on the
15   effectiveness of treatment to find a claimant’s testimony unpersuasive. See e.g.
16   Morgan v. Comm’r of Social Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999) (an
17   ALJ may properly rely on a report that a claimant’s mental symptoms improved
18   with the use of medication); Odle v. Heckler, 707 F.2d 439, 440 (9th Cir. 1983)
19   ///
20
21         1
               The ALJ specifically stated, “[a]s for the claimant’s statements about the
22   intensity, persistence, and limiting effects of his or her symptoms, they are
23   inconsistent because the claimant repeatedly reported benefit from his various
24   treatments and procedures.” Tr. 20. While the ALJ’s decision mentions Plaintiff’s
25   course of treatment for his back pain was “minimal,” Tr. 22, the ALJ does not
26   identify “minimal treatment” as a distinct reason for rejecting Plaintiff’s subjective
27   complaints, and Defendant’s briefing fails to assert “minimal treatment” as a
28   specific reason for challenging Plaintiff’s statements, ECF No. 17 at 8-12.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 8
      Case 2:19-cv-00311-JTR     ECF No. 19    filed 09/15/20   PageID.1061 Page 9 of 14




 1   (noting impairments that are controlled by treatment cannot be considered
 2   disabling).
 3         The ALJ determined Plaintiff’s subjective complaints were inconsistent as to
 4   his left shoulder pain, noting Plaintiff had a good response to November 2015
 5   surgery with his pain controlled and swelling and range of motion improved. See
 6   Tr. 21-22 citing Tr. 573 (nine days post left shoulder surgery, pain controlled with
 7   oral pain medications); Tr. 576 (three weeks post left shoulder surgery, swelling in
 8   hand and range of motion improved significantly); Tr. 579 (two months post left
 9   shoulder surgery, Plaintiff feeling better than he did before surgery). The ALJ also
10   found Plaintiff’s complaints about his right shoulder, back, and other parts of his
11   spine were inconsistent with the record because he did not undergo surgery and
12   only had minimal treatment for the alleged ailments. Tr. 22-23. The ALJ
13   additionally determined Plaintiff’s hand complaints were inconsistent with his
14   successful carpal tunnel release surgeries. Tr. 23 citing Tr. 591 & 665 (report of
15   doing very well nine days post right open carpal tunnel release surgery); Tr. 596
16   (May 6, 2016 report of doing very well following April 27, 2016 left carpal tunnel
17   release surgery).
18         Although Plaintiff reported doing well and feeling better shortly after his
19   shoulder and hand surgeries, the record reflects he later continued to have shoulder
20   pain and arm/hand issues. See Tr. 61 (March 20, 2018 report of numbness down
21   both arms and into the hand and fingers); Tr. 116 (April 6, 2018 report of long-
22   standing, unchanged shoulder pain); Tr. 89 (May 4, 2018 report of upper extremity
23   weakness); Tr. 91 (May 17, 2018 report of increasing neck pain and numbness in
24   his arms over the past year; noting decreased grip strength, dropping objects more
25   frequently and occasional shooting pain down both arms). Plaintiff’s statements
26   and testimony regarding issues with his shoulders and hands do not conflict with
27   the medical evidence of record.
28   ///


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 9
     Case 2:19-cv-00311-JTR     ECF No. 19    filed 09/15/20   PageID.1062 Page 10 of 14




 1         As to Plaintiff’s other ailments and lack of further surgeries, the record
 2   reflects Plaintiff underwent consecutive surgeries in 2015 (left shoulder), 2016
 3   (both wrists/hands), and 2017 (left knee) and was a candidate for surgical
 4   intervention for his spine in mid-2018 for which he was considering his options
 5   before deciding to proceed, Tr. 97, 98. In March 2018, chronic neck and back pain
 6   was reported with numbness in the arms and hands. Tr. 61. Imaging showed canal
 7   and foraminal stenoses, cord deformities, degenerative disc changes, and mild
 8   spondylolisthesis of C4 on C5. Tr. 33, 36. In May 2018 it was noted Plaintiff had
 9   spinal stenosis in the cervical region and degenerative disc disease in the thoracic
10   and lumbar regions, Tr. 89, and that Plaintiff had progressively worsening
11   symptoms of cervical myelopathy due to spondylolisthesis with spinal cord
12   compression at C4-5 and spondylosis with spinal cord compression at C5-6 and
13   C6-7, Tr. 97. While no further surgery is noted as having been performed during
14   the relevant time period, Plaintiff’s subjective complaints regarding his ailments do
15   not conflict with the medical evidence of record.
16         Accordingly, the ALJ’s determination that Plaintiff’s subjective reporting
17   conflicted with the benefits he received from treatment and procedures is
18   unsupported. The Court thus finds the ALJ failed to provide a valid, clear and
19   convincing reason to discount Plaintiff’s subjective complaints.
20         Defendant’s briefing asserts the ALJ’s credibility determination is supported
21   by Plaintiff’s admission that he was raising his grandchildren as a stay-home-dad,
22   spent most of the day engaged in light housecleaning and laundry, would spend
23   fifteen minutes watering plants, regularly attended church and a local food bank,
24   and described his lifestyle as active most of the day. ECF No. 17 at 9. The ALJ’s
25   decision, however, does not mention Plaintiff’s performance of activities in the
26   context of the assessment of Plaintiff’s subjective allegations. Accordingly,
27   Defendant’s activities of daily living argument will not be addressed by the Court.
28   See Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003) (it is error for a district


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 10
     Case 2:19-cv-00311-JTR      ECF No. 19    filed 09/15/20   PageID.1063 Page 11 of 14




 1   court to affirm an ALJ’s credibility decision based on evidence that the ALJ did
 2   not discuss).
 3         The ALJ is responsible for reviewing the evidence and resolving conflicts or
 4   ambiguities in testimony. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.
 5   1989). This Court has a limited role in determining whether the ALJ’s decision is
 6   supported by substantial evidence and may not substitute its own judgment for that
 7   of the ALJ even if it might justifiably have reached a different result upon de novo
 8   review. 42 U.S.C. § 405(g). It is the role of the trier of fact, not this Court, to
 9   resolve conflicts in evidence. Richardson, 402 U.S. at 400. However, based on
10   the foregoing, the Court concludes that the rationale provided by the ALJ for
11   rejecting Plaintiff’s testimony is inadequate and Plaintiff’s subjective symptoms
12   must therefore be reassessed on remand. On remand, the ALJ shall reconsider
13   Plaintiff’s statements and testimony and reassess what statements, if any, are not
14   credible and, if deemed not credible, what specific evidence undermines those
15   statements.
16         C.        Severe Impairments
17         Plaintiff also contends the ALJ erred at step two of the sequential evaluation
18   process by failing to consider all of Plaintiff’s severe impairments. ECF No. 13 at
19   15-19. Plaintiff specifically asserts the ALJ failed to find his Lumbar Degenerative
20   Disease, Cervical Degenerative Disease, Left Knee Degenerative Disease, Left
21   Shoulder Degenerative Disease, Hypertension, Kidney Disease, Carpal Tunnel
22   Syndrome, Diabetes, and Depression were “severe” impairments and factor them
23   into the overall determination of limitations. Id.
24         Plaintiff has the burden of proving he has a severe impairment at step two of
25   the sequential evaluation process. 42 U.S.C. § 423(d)(1)(A); 20 C.F.R. § 416.912.
26   In order to meet this burden, Plaintiff must furnish medical and other evidence that
27   shows he has a severe impairment. 20 C.F.R. § 416.912(a). The regulations, 20
28   ///


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 11
     Case 2:19-cv-00311-JTR      ECF No. 19    filed 09/15/20   PageID.1064 Page 12 of 14




 1   C.F.R. §§ 404.1520(c), 416.920(c), provide that an impairment is severe if it
 2   significantly limits one’s ability to perform basic work activities.
 3         The Court notes Plaintiff’s disability report fails to specifically mention
 4   Lumbar Degenerative Disease, Cervical Degenerative Disease, Left Knee
 5   Degenerative Disease, Left Shoulder Degenerative Disease, Kidney Disease,
 6   Carpal Tunnel Syndrome, or Depression as issues causing his alleged disability.
 7   See Tr. 387. Moreover, the ALJ provided a detailed analysis explaining why he
 8   determined Plaintiff’s left knee ailment, diabetes mellitus, hypertension, and
 9   depression were non-severe impairments, Tr. 18-19, and accounted for limitations
10   caused by Plaintiff’s general osteoarthritis, Tr. 18, and shoulder pain, back pain,
11   obesity, hand weakness and sleep apnea, Tr. 21-24. Nevertheless, given the lack of
12   support for the ALJ’s determination regarding Plaintiff’s subjective complaints and
13   the resultant need of a remand, on remand the ALJ shall additionally reexamine the
14   severity of Plaintiff’s conditions at step two of the sequential evaluation process
15   and address the impact of all of Plaintiff’s impairments, both severe and non-
16   severe. The ALJ shall specifically reassess the medical records pertaining to
17   Plaintiff’s Lumbar Degenerative Disease, Cervical Degenerative Disease, Left
18   Knee Degenerative Disease, Left Shoulder Degenerative Disease, Hypertension,
19   Kidney Disease, Carpal Tunnel Syndrome, Diabetes, and Depression, in addition
20   to Plaintiff’s severe bilateral shoulder impairment, osteoarthritis, degenerative disc
21   disease, obesity, and sleep apnea.
22         D.     Step Five
23         Plaintiff contends the ALJ further erred at step five of the sequential
24   evaluation process. ECF No. 13 at 14-15. Plaintiff argues the ALJ’s RFC and
25   hypothetical to the vocational expert failed to account for all of his limitations. Id.
26         As determined above, the ALJ erred by providing insufficient rationale for
27   rejecting Plaintiff’s subjective complaints, and the matter must be remanded for
28   reconsideration of Plaintiff’s statements and testimony and a new step two


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 12
     Case 2:19-cv-00311-JTR      ECF No. 19   filed 09/15/20   PageID.1065 Page 13 of 14




 1   determination. See supra. Consequently, the ALJ’s RFC determination must be
 2   reassessed on remand, taking into consideration Plaintiff’s statements that are
 3   deemed credible, all relevant, credible medical evidence of record, including the
 4   new evidence at Tr. 32-183, and any additional or supplemental evidence relevant
 5   to Plaintiff’s claim for disability benefits. The ALJ shall thereafter analyze the
 6   remaining steps of the sequential evaluation process.
 7                                     CONCLUSION
 8         Plaintiff argues the ALJ’s decision should be reversed and remanded for the
 9   payment of benefits or for further consideration. ECF No. 13 at 20. The Court has
10   the discretion to remand the case for additional evidence and findings or to award
11   benefits. Smolen, 80 F.3d at 1292. The Court may award benefits if the record is
12   fully developed and further administrative proceedings would serve no useful
13   purpose. Id. Remand is appropriate when additional administrative proceedings
14   could remedy defects. Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir. 1989). In
15   this case, the Court finds further development is necessary for a proper
16   determination to be made.
17         As discussed above, the ALJ erred with respect to his consideration of
18   Plaintiff’s testimony; therefore, Plaintiff’s subjective symptoms must be reassessed
19   on remand. On remand, the ALJ shall reconsider Plaintiff’s statements and
20   testimony and reassess what statements, if any, are not credible and, if deemed not
21   credible, what specific evidence undermines those statements. The ALJ shall also
22   reexamine step two of the sequential evaluation process with specific emphasis on
23   Plaintiff’s allegations of Lumbar Degenerative Disease, Cervical Degenerative
24   Disease, Left Knee Degenerative Disease, Left Shoulder Degenerative Disease,
25   Hypertension, Kidney Disease, Carpal Tunnel Syndrome, Diabetes, and
26   Depression, in addition to Plaintiff’s bilateral shoulder impairment, osteoarthritis,
27   degenerative disc disease, obesity, and sleep apnea. The ALJ shall formulate a
28   new RFC determination, obtain supplemental testimony from a vocational expert,


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 13
     Case 2:19-cv-00311-JTR      ECF No. 19    filed 09/15/20   PageID.1066 Page 14 of 14




 1   if necessary, and take into consideration any additional or supplemental evidence
 2   or testimony relevant to Plaintiff’s claim for disability benefits.
 3         Accordingly, IT IS ORDERED:
 4         1.     Plaintiff’s Motion for Summary Judgment, ECF No. 13, is
 5   GRANTED IN PART.
 6         2.     Defendant’s Motion for Summary Judgment, ECF No. 17, is
 7   DENIED.
 8         3.     The matter is REMANDED to the Commissioner for additional
 9   proceedings consistent with this Order.
10         4.     An application for attorney fees may be filed by separate motion.
11         The District Court Executive is directed to file this Order and provide a copy
12   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff and
13   the file shall be CLOSED.
14         DATED September 15, 2020.
15
16                                _____________________________________
                                            JOHN T. RODGERS
17                                 UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 14
